MURNAGHAN, Circuit Judge,
concurring:
Interpretation of Maryland Code Article 43, Section 134A(d) resolves a question of considerable potential importance relating to the trial of medical malpractice cases. While I do not disagree with the conclusion so carefully reached in the panel opinion, I perceive no need to agree either. For there is another, less extensive route to the same end result. I would not unnecessarily anticipate a decision by a Maryland court, especially the Maryland Court of Appeals, the final arbiter of the law of that State.
Kappas obtained the excluded conference reports through discovery, secured opinion letters from three physicians based in part on the contents of the conference reports, called two of them as expert witnesses where they were available to testify as to all relevant materials underlying their opin*882ions, and was permitted to refer to the text of the conference reports in cross-examination of the witnesses for appellees.
Under those circumstances, I would simply rest decision affirming the judgment entered on the verdict below on F.R.Civ.P. 61.1 I would leave for another day, and preferably another court, the construction of a statute raising several potentially difficult questions.

. No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order,'unless refusal to take such action appears to the court inconsistent with substantial justice.